           Case 1:19-cv-01672-DAD-SAB Document 74 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ATAIN SPECIALTY INSURANCE                          Case No. 1:19-cv-01672-DAD-SAB
     COMPANY,
12                                                      ORDER GRANTING REQUEST TO
                    Plaintiff,                          EXTEND DEADLINE FOR RULE 26
13                                                      INITIAL DISCLOSURES
             v.
14                                                      (ECF No. 73)
     LORENZO MARQUEZ, et al.,
15
                    Defendants.
16

17          On November 19, 2020, the Court granted the parties’ request to amend the initial

18 disclosure deadline based on a tentative settlement of the action. (ECF No. 72.) The Court’s

19 order set a new deadline of January 4, 2021, for the exchange of initial disclosures. (Id.) On
20 January 6, 2021, counsel for Plaintiff filed a document that was entered on the docket as a status

21 report, and is entitled a declaration of counsel re: status of case and pending settlement. (ECF

22 No 73.)

23          Counsel proffers that the settlement agreement is not finalized and counsel in a related

24 state action need more time to finalize the settlement agreement with their clients. (Id. at 2.)

25 Counsel for Plaintiff states that “on behalf of [counsel for Defendant] Mr. Schulte, I make and

26 submit this declaration so as to advise the Court of the current status of this action and its
27 pending settlement and to request that the Court approve a further delay in the” initial

28 disclosures, in expectation that they will ultimately be unnecessary. (Id.) The filing concludes


                                                    1
            Case 1:19-cv-01672-DAD-SAB Document 74 Filed 01/07/21 Page 2 of 2


 1 that a “further extension of 30 to 60 should suffice.” (Id. at 2.)

 2          In the interests of expediency, the Court shall grant the request to extend the deadline an

 3 additional thirty days, however, in the future, counsel is expected to submit either a stipulated

 4 request if approval of opposing parties is proffered, or a motion if approval is not obtained.

 5 While counsel proffers the submission of this declaration is on behalf of opposing counsel, the

 6 Court instructs counsel that under the local rules, if an opposing counsel approves of a request,

 7 an electronic signature of opposing counsel may be placed on the document. See L.R. 131(e)

 8 (“Documents that are normally signed by more than one counsel, whether the counsel represent

 9 the same party or different parties, may be prepared by obtaining approval from any other

10 counsel to state that the other counsel has authorized submission of the document on that

11 counsel’s behalf. Submitting counsel shall place the other counsel’s signature on the electronic

12 filing by using ‘/s/ counsel’s name (as authorized on [date] ).’ ”). Counsel are also expected to

13 submit any request for an extension of a deadline prior to the expiration of such deadline or

14 otherwise provide additional good cause for the belated request.

15          Pursuant to the declaration of Plaintiff’s counsel, and finding good cause, IT IS HEREBY

16 ORDERED that:

17          1.      The deadline by which the parties must exchange initial disclosures is

18                  CONTINUED to February 3, 2021; and

19          2.      If Defendant objects to the entry of this extension, Defendant may file an

20                  objection or statement of opposition within three (3) days of entry of this order.

21
     IT IS SO ORDERED.
22

23 Dated:        January 7, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                      2
